                 Case 21-13823-AJC          Doc 23     Filed 06/30/21     Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
In re:

JOSE I. ABASCAL                                                         CASE NO. 21-13823-AJC
AKA JOSE ABASCAL                                                        CHAPTER 13
AKA JOSE INDALECIO ABASCAL
AKA JOSE INDALECIO ABASCAL PARRADO
AKA JOSE ABASCAL PARRADO
AKA JOSE I ABASCAL PARRADO

                  Debtor.
___________________________________/

                   RESPONSE TO MOTION TO VALUE AND DETERMINE
                  SECURED STATUS OF LIEN ON PERSONAL PROPERTY

         Creditor, Capital One Auto Finance, a division of Capital One, N.A., responds to Debtor’s

Motion to Value and Determine Secured Status of Lien on Personal Property (Doc. No. 20)

(“Debtor’s Motion”) and states:

              1. Creditor is the lienholder on the title to the following vehicle:

                               2014 Honda Accord Sedan 4D Sport I4
                              VIN: 1HGCR2F59EA219415 (“Vehicle”).

         2.      Creditor filed Proof of Claim Number 3-1 in the amount of $13,270.43

         3.      Debtor’s Motion proposes to value Creditor’s secured claim on the Vehicle to

$12,000.00, pursuant to Section 506 of the Bankruptcy Code.

         4.      Creditor believes the replacement value of the Vehicle is higher than stated in the

Plan, specifically $16,050.00, pursuant to the N.A.D.A. Official Used Car Guide attached hereto

as Exhibit “A” and the Court’s reasoning in In re Hauser, 405 BR 684 (Bankr. S.D. Fla. 2009)

(Olson, J.) and In re Ortiz, 2007 WL 1176019 (Bankr. S.D. Fla. 2007) (Ray, J.).

         5.      Accordingly, Creditor is over-secured and its claim cannot be modified.
               Case 21-13823-AJC          Doc 23     Filed 06/30/21   Page 2 of 3




       6.      Notwithstanding the above, if an agreement cannot be reached amicably between

the parties as to the value of the Vehicle, then Creditor will conduct an appraisal of the Vehicle

prior to an evidentiary hearing.

       WHEREFORE, Creditor, respectfully requests the Court deny Debtor’s Motion or, in the

alternative, set the matter for hearing and for such other and further relief as the Court deems

appropriate.

                                                      /s/ Gavin N. Stewart
                                                      Gavin N. Stewart, Esquire
                                                      Florida Bar Number 52899
                                                      P.O. Box 5703
                                                      Clearwater, FL 33758
                                                      P: (727) 565-2653
                                                      F: (727) 213-9022
                                                      E: bk@stewartlegalgroup.com
                                                      Counsel for Creditor

                                   CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served via CM/ECF notice and

first-class mail to the parties below this 30th day of June 2021.

                                               /s/ Gavin N. Stewart
                                               Gavin N. Stewart, Esquire

VIA FIRST-CLASS MAIL
Jose I. Abascal
48 Essex Avenue
Hialeah, FL 33010-5030

VIA CM/ECF NOTICE
Robert Sanchez, Esq
355 W 49 St.
Hialeah, FL 33012

Nancy K. Neidich
POB 279806
Miramar, FL 33027
              Case 21-13823-AJC   Doc 23   Filed 06/30/21   Page 3 of 3




U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
